Case 1:19-cv-02658-JMS-TAB Document 65 Filed 08/21/20 Page 1 of 5 PageID #: 403




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

FINNLEY INVEST, LLC,                                 )
                                                     )
                              Plaintiff,             )
                                                     )
                         v.                          )       No. 1:19-cv-02658-JMS-TAB
                                                     )
MORRIS INVEST, LLC,                                  )
CLAYTON MORRIS,                                      )
                                                     )
                              Defendants.            )



              ORDER ON MOTION FOR LEAVE TO AMEND COMPLAINT


 I.     Introduction

        This cause is before the Court on Plaintiff’s motion to amend its complaint. [Docket No.

 43.] By its proposed amended complaint, Plaintiff seeks to plead newly discovered facts, to

 narrow claims for breach of contract and promissory estoppel, to replead a claim for actual fraud,

 and to add a claim for constructive fraud. [Docket No. 43 & Ex. A.] For the reasons set forth

 below, Plaintiff’s motion to amend is granted in part and denied in part.

 II.    Background

        Plaintiff initially brought this lawsuit against Defendants as part of a consolidated action

 filed Jan. 4, 2019. [Docket No. 56 at 1.] After the Court granted a motion to sever on June 13,

 2019, Plaintiff filed a new complaint against Defendants on June 28, 2019. [Id. at 2.] Plaintiff

 alleged breach of contract, fraud, promissory estoppel, conversion, negligence, and violation of

 the Indiana Deceptive Consumer Sales Act. [Docket No. 43 at 2.] On April 28, 2020, the Court

 dismissed all claims except those for breach of contract and promissory estoppel. [Id.] The
Case 1:19-cv-02658-JMS-TAB Document 65 Filed 08/21/20 Page 2 of 5 PageID #: 404




 Court dismissed the contract claim to the extent it sought to recover damages for Defendants’

 failure to manage the property at issue and identify tenants. [Id.] The Court also dismissed the

 promissory estoppel claim to the extent it sought recovery for the sale of the property and

 Defendants’ failure to rehabilitate it. [Id.] Plaintiff filed this motion on June 26, 2020. [Id.]

        Defendants oppose the motion, characterizing the proposed amendments as an “end run

 around” the April 28 dismissals with prejudice. [Docket No. 56 at 3.] Defendants also claim

 that the proposed amendments result from undue delay and would cause undue prejudice, and

 they insist the fraud-related amendments are futile and that narrowing the breach and promissory

 estoppel claims is unnecessary. [Id. at 4.]

 III.   Discussion

        Under the Federal Rules of Civil Procedure, a party may amend its pleading once “as a

 matter of course” within 21 days after serving it, within 21 days of service of a responsive

 pleading, or within 21 days after service of a motion. Fed. R. Civ. P. 15(a)(1). Otherwise, an

 amendment may be made only with leave of court or written consent of the adverse party. Fed.

 R. Civ. P. 15(a)(2). When a party requires leave to amend a complaint, the court “should freely

 give leave when justice so requires.” Id. “Courts are to use their discretion under Rule 15(a) to

 liberally grant permission to amend pleadings so long as there is not undue prejudice to the

 opposing party or undue delay, bad faith or dilatory motive on the part of the movant.” Sides v.

 City of Champaign, 496 F.3d 820, 825 (7th Cir. 2007). In the Seventh Circuit, “delay is an

 insufficient basis for denying a motion to amend unless this delay results in undue prejudice to

 the opposing party.” Tragarz v. Keene Corp., 980 F.2d 411, 432 (7th Cir. 1992). “Undue

 prejudice has been found to exist when an amended complaint would require the non-moving

 party to engage in substantial discovery and when it would deprive the non-moving party of a



                                                   2
Case 1:19-cv-02658-JMS-TAB Document 65 Filed 08/21/20 Page 3 of 5 PageID #: 405




 summary judgment victory.” J.P. Morgan Chase Bank v. Drywall Service & Supply Co.,

 265 F.R.D. 341, 352 (N.D. Ind. 2010). “Courts have also found that unfair prejudice was created

 when the moving party intended to introduce an entirely new legal theory that would require

 discovery to be reopened and force the non-moving party to duplicate its efforts.” Id. (internal

 quotation marks omitted). The movant “carries the burden of proof in showing that no prejudice

 will result to the non-moving party.” King v. Cooke, 26 F.3d 720, 724 (7th Cir. 1994).

        Plaintiff has demonstrated that the proposed amendments would not cause undue

 prejudice to Defendants. Trial remains many months away according to the Case Management

 Plan, and at least six months remain to conduct discovery. [Docket No. 17 at 3, 11.] Plaintiff

 does not introduce a new theory of the case, nor does Plaintiff interfere with a motion for

 summary judgment since Defendants have not filed one. Defendants complain that allowing an

 amendment would force them to spend time and money filing another motion to dismiss, but any

 such expense is immaterial because allegations “that an amendment will require the expenditure

 of some additional time, effort, or money do not constitute undue prejudice.” Soroof Trading

 Dev. Co., Ltd. v. GE Microgen, Inc., 283 F.R.D. 142, 153 (S.D.N.Y. 2012). If the amended

 complaint is, as Defendants assert, a rehash of facts previously alleged, Defendants have been on

 notice of those facts and need no additional time to investigate them.

        Plaintiff maintains that newly discovered facts arose from the early stages of discovery

 and from uncovering reporting by media outlets such as The New York Times. [Docket No. 43 at

 1.] Specifically, Plaintiff seeks to allege that Defendant Clayton Morris operated as a real estate

 wholesaler as opposed to a marketer. [Docket No. 57 at 4.] Justice requires that Plaintiff be

 permitted to add what appear to be relevant facts, and the Court will allow Plaintiff to add these

 newly discovered facts to the extent they support existing and surviving claims.



                                                  3
Case 1:19-cv-02658-JMS-TAB Document 65 Filed 08/21/20 Page 4 of 5 PageID #: 406




        The Court finds it is in Defendants’ interest to allow Plaintiff to cure the problems with

 its claims for breach of contract and promissory estoppel. Plaintiff’s stated purpose in narrowing

 these claims is to conform the complaint to the Court’s April 28 order. Not only is this a valid

 reason to amend, but also the Court and Defendants will benefit from further clarity of the issues.

        The Court is satisfied that Plaintiff learned through discovery new facts underlying its

 proposed additional claim for constructive fraud. The new claim is related to those raised in the

 initial complaint. Defendants contend that this amendment would be futile. “A proposed

 amendment is futile if the complaint, as amended, would fail to state a claim upon which relief

 could be granted—in other words, if it would be subject to dismissal under Rule 12(b)(6).” Ray

 v. Nelson & Frankenberger, P.C., No. 4:13–cv–00114–SEB–WGH, 2014 WL 4385128, at *4

 (S.D. Ind. Sept. 3, 2014) (internal quotation marks omitted). However, Plaintiff sufficiently

 alleges constructive fraud based on past acts. And while Defendants contend Indiana law forbids

 recovery for both breach of contract and fraud unless premised on distinct injuries, Plaintiff is

 nonetheless granted permission to add a claim for constructive fraud because Plaintiff properly

 proposes to plead this claim in the alternative.

        The Court will not allow Plaintiff to replead its claim for actual fraud. Rule 41(b) states

 that unless the dismissal order states otherwise, “a dismissal under this subdivision (b) and any

 dismissal not under this rule–except one for lack of jurisdiction, improper venue, or failure to

 join a party under Rule 19–operates as an adjudication on the merits.” Fed. R. Civ. P. 41. “When

 a case of which the court has jurisdiction is dismissed because it fails to state a claim ... the

 dismissal is a merits determination and is therefore with prejudice.” El v. AmeriCredit Fin.

 Servs., Inc., 710 F.3d 748, 751 (7th Cir. 2013). The Court’s dismissal of Plaintiff’s fraud claim

 was made on the merits of that claim. [Docket No. 28 at 16.] Thus, the dismissal of that claim



                                                    4
Case 1:19-cv-02658-JMS-TAB Document 65 Filed 08/21/20 Page 5 of 5 PageID #: 407




 was with prejudice. [Id. at 24.]

 IV.    Conclusion

        For the reasons explained above, the motion to amend is granted in part and denied in

 part. The only proposed amendment that is denied is Plaintiff’s attempt to replead a claim for

 actual fraud. All other amendments shall be permitted. Plaintiff shall have 14 days from the

 date of this order to file a proposed amended complaint that complies with this order.

        Date: 8/21/2020



                                     _______________________________
                                     Tim A. Baker
                                     United States Magistrate Judge
                                      Southern District of Indian




 Distribution:

 All ECF-registered counsel of record via email




                                                  5
